This cause having come on this day to be considered on the application filed by Lucy Boudereau in her own proper person praying for writs of mandamus and for other extraordinary relief in the above styled proceedings and the Court having seen and inspected the papers submitted by petitioner and being now advised of its opinion in the premises, it seems to the Court that said applications and each of them should be denied and it is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, BROWN and BUFFORD J. J., concur. *Page 491